    -
    "
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations

                                                                                                                      FEB 2 7 2020
                                   UNITED STATES DISTRICT Cou T
                                           SOUTHERN DISTRICT OF CALIFORNIA                              sou.f~~-~~i g1~~7df
                                                                                                                        1
                                                                                                                                     1   1
                                                                                                        BY
             UNITED STATES OF AMERICA                                 JUDGMENT IN A C~:!!~!!l'nrlf"f'"'"ir.,.,;-e-.,,./.a.:.,ff'-•   ~a.....;;;;.:;.;..::...:..,;.J
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                        V.
    WILLY ANTONIO GALLEGOS-DELGADO (1)
            aka Carlos Santos-Luciano                                     Case Number:         3: 18-CR-05454-AJB

                                                                       SEAN MCGUIRE, FEDERAL DEFENDERS
                                                                       Defendant's Attorney
REGISTRATION NO.                93135-408


THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        ONE (1) AND TWO (2)
                                                           -----'---------------'-----------------
     was found guilty in violation of allegation(s) No.    _____________                                     after denial of guilty.

Accordin1atlY, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              1                   nv 1, Committed a federal, state or local offense
              2                   nv 1, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                           N. ANTHONY J. BA
                                                                       UNITED STATES DIS
;


    AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                WILLY ANTONIO GALLEGOS-DELGADO (1)                                      Judgment - Page 2 of2
    CASE NUMBER:              3:18-CR-05454-AJB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     FOURTEEN (14) MONTHS CONCURRENT TO ANY SENTENCE IMPOSED IN RELATED CASE 19CR3180-AJB




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
           The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •     at
                    ---------                  A.M.              on
                                                                      ------------------
                 as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
           Prisons:
                 on or before
                 as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                            to
                                    -------------                                 ---------------
     at
          ------------ ,                       with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                     3:18-CR-05454-AJB
